DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 6 is canceled.  Claims 1-5 and 7-9 are pending where claims 1 and 7 have been amended.  
Status of Previous Rejections
The previous 35 USC § 112 and § 102 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as obvious over US 5210441 to Nakamisha et al.
Regarding claims 1, 3, 7 and 9, Nakamisha discloses an alloy comprising the following composition (Nakamisha, abstract, Examples, column 2 line 45 - column 3 line 14, column 3 line 60 – column 6 line 19, Table I, example 13) wherein the range of composition recited by Nakashima overlaps the instantly claimed range and a specific example lies close to the instantly claimed range:
Element
Claimed wt%
Nakashima wt%
Nakamisha 13 wt%
Overlaps/Lies with?
Cr
0.3-0.7
0.1-1
0.41
Yes
Zr
0.025-0.15
0.01-0.5
0.12
Yes
Sn
0.005-0.04
0-0.1
0.021
Yes
P
0.008-0.03
0-0.03
0.005
Yes/close at 0.005-0.008
Zr/P
≥5
≥5
24
Yes

≤5
unrestricted
4.2
Yes
Mg+Al+Fe+Ni+
Zn+Mn+Co+Ti
0-0.03
Fe: 0-0.05
Ni: 0-0.1
Fe: 0.010
Ni: 0.015
Yes
Cu
Balance
Balance
Balance
Balance


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakashima including the instantly claimed because Nakashima discloses the same utility throughout the disclosed ranges.
Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the composition of Nakashima example 13 is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.
Additionally, Nakashima discloses that the alloy may have less than 0.05% P (Nakashima, column 3 lines 3-17), overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the P content of example 13 of Nakashima to be within any of the claimed composition range of P, including the instantly claimed range of 0.008-0.03 wt%, the motivation for doing so being in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakashima including the instantly claimed because Nakashima discloses the same utility throughout the disclosed ranges.

Regarding the limitation “A casting mold material,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the material of Nakamisha can be used when casting a metal material.
Regarding claims 4 and 5, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the material of Nakamisha would be expected to have the same or similar properties as the instantly claimed material because the material of Nakamisha has the same composition.  

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5210441 to Nakamisha et al in view of JPS 6141751 to Nagata et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Nakamisha discloses a copper material as set forth above.  Nakamisha does not disclose Si within a range of 0.005 mass% or more and 0.03 mass% or less.
Nagata discloses that Si may be added to Cu/Zr/Sn alloys in an amount of 0.02 to 0.04% to improve the heat resistance of the material (Nagata, page 2 line 73 – page 3 line 2).
Regarding claims 2 and 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.02-0.04% Si (overlapping the instantly claimed ranges) to the material of Nakamisha.  The motivation for doing so would be to improve the heat resistance of the material (Nagata, page 2 line 73 – page 3 line 2).
Regarding the overlapping ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakashima in view of Nagata including the instantly claimed because Nakashima in view of Nagata discloses the same utility throughout the disclosed ranges.
Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as obvious over JP 2016065305 to Yano et al (US 2017/0292181 to Yano, cited by applicant in IDS, has been relied upon as an English language equivalent for examination purposes).
Regarding claims 1, 3, 7 and 9, Yano discloses an alloy for a casting mold material comprising the following composition (Yano, abstract, para [0027-0044]) wherein the range of composition recited by Yano overlaps the instantly claimed range:
Element
Claimed wt%
Yano wt%
Overlaps?
Cr
0.3-0.7
0.3-0.5
Yes

0.025-0.15
0.01-0.15
Yes
Sn
0.005-0.04
0-0.05
Yes
P
0.008-0.03
0.01-0.15
Yes
Zr/P
≥5
.07-15
Yes
Sn/P
≤5
≤5
Yes
Mg+Al+Fe+Ni+
Zn+Mn+Co+Ti
0-0.03

Yes
Cu
Balance
Balance
Balance


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Yano including the instantly claimed because Yano discloses the same utility throughout the disclosed ranges.
Regarding the limitation, “electrical conductivity after performing a solution treatment at 1015°C for 1.5 hours and then performing an aging treatment at 475°C for 3 hours is higher than 70% IACS, and an average crystal grain size after performing heat treatment at 1000 °C for 30 minutes is 100 μm or smaller,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the material of Yano would be expected to have the same or similar properties as the instantly claimed material because the material of Yano has the same composition.  

Regarding claims 4 and 5, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the material of Yano would be expected to have the same or similar properties as the instantly claimed material because the material of Yano has the same composition.  
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
Applicant argues that Nakashima does not disclose an average crystal grain size of 100 μm or smaller.  This is not found persuasive because the instant claims do not require an average crystal grain size of 100 μm.  Instead, the instant claims recite the limitation Regarding the limitation, “an average crystal grain size after performing heat treatment at 1000 °C for 30 minutes is 100 μm or smaller.”  Thus, the instant claims do not require that the average grain size be 100 μm or smaller, nor do the claims require performing heat treatment at 1000 °C for 30 minutes.  Instead, the claims recite that the an average crystal grain size after performing heat treatment at 1000 °C for 30 minutes is 100 μm or smaller, e.g. that the response of the alloy to heat treatment at 1000 °C for 30 minutes is to have an average crystal grain size of 100 μm or less, which is a property of the alloy.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In 
Applicant argues that the cited prior art would not possess the instantly claimed properties because of differences in manufacturing of the product.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736